El Juez Asociado Sr. "Wole,
emitió la opinión del tribunal.
Esta fué una acción establecida contra The American Railroad Company'of Porto Rico en reclamación de la' suma de $999, en concepto dé daños y perjuicios. La corte dictó sen-tencia a favor de la demandante por la cantidad de $500.
Habiendo anunciado durante el juicio la demandante por medio de su abogado que había terminado con la presenta-ción de la prueba de su caso, la demandada presentó una mo-ción de non suit fundada en varias razones, una de las cuales era la de no haberse probado que el sitio donde ocurrió el accidente, o sea, el cruce llamado “Cuatro Calles’7 fuera de la propiedad de la demandada. Entonces la corte, a moción de la demandante permitió la introducción de prueba adicio-nal, reservándose su resolución sobre la moción de non suit.
*304La actitud' que asumió la corte lia sido impugnada por distintos medios, .pero el error que se alega en lo que respecta a- este particular es el' de que la corte no debió Haber permi-tido que se presentara prueba adicional. Pero el que se per-mita a una.parte que presente pruebas adicionales .una-vez qué ha anunciado a' la corte que Ha concluido con 'la prueba de su caso es una cuestión, que descansa en la, sana, discre-ción de la corte sentenciadora. Esta materia está com-prendida en la regla 24 de lá corte dé’ distrito, la cual prescribe lo siguiente:.. .
'-‘Regla- 24. — La corte a su discreción en cualquier tiempo antes de que se concluyan los argumentos, cuando aparezca necesario para la debida administración de la justicia puede'conceder a una parte que supla una omisión en el testimonio, según los términos y bajo las limitaciones que.la misma corte prescriba.”
Otra-de las razones que sirvió de fundamento-a la'moción de non suit fué la de no Haber probado la demandante los daños y perjuicios alegados. La apelante parece fundar su argumentación en parte en la insuficiencia de la demanda, pero ésta no puede ser impugnada directamente por medio de una moción de non suit. Lidia moción se dirige solamente contra la prueba.
Luego inicia la apelante una discusión con el objeto de probar ló leve que fué la prueba referente a los daños y per-juicios, que los testigos principales tuvieron prejuicio y por-que los daños y perjuicios no eran de importancia. El peso de la prueba es una cuestión que no puede ser promovida, mediante moción de non suit. Lo que en tal caso liay que considerar es si existe alguna prueba ante la corte, y los autos muestran que existió dicha prueba.
El segundo error que como tal Ha sido alegado, se refiere a la forma de la moción presentada por la demandante soli-citando permiso para introducir la nueva prueba. La forma de la moción es inmaterial siempre que conste claramente-a las partes que la corte permite que se presente la prueba *305adicional a solicitud de una de ellas. Y en cnanto a que debe demostrarse la razón o excnsa por no haberse introducido anteriormente la referida prueba, así como a las condiciones a que debe quedar sujeta, son cuestiones todas que pertene-cen a la discreción de la corte y su resolución no será'modi-ficada a no ser que se demuestre claramente que ha abusado de dicha discreción. Se hicieron otros señalamientos de error con respecto a la moción de non suit, pero que no tenían, im-portancia, especialmente por haber continuado la demandada presentando su prueba. La moción de non suit quedó por sí abandonada por tal proceder. Díaz v. Rivera, 19 D. P. R., 548.
Para probar que el lugar denominado “Cuatro Calles” pertenecía a la demandada ocupó la silla testifical el abogado de-la demandante Sr. Tous Soto. Este declaró en substancia que le constaba positivamente que el ramal del camino de que se trata en este pleito pertenece a la American Railroad Company of Porto Rico y le constaba esto porque había inter-venido como abogado de la compañía en la expropiación de terrenos para construir dicho ramal. Esta prueba fué pre-sentada sin objeción alguna. En el examen de repreguntas el testigo declaró en substancia que su información se limi-taba a hace cuatro años. Siguió declarando el testigo que le constaba por la Gaceta Oficial sobre Corporaciones de las audiencias del Consejo Ejecutivo que no había habido cambio o traspaso de propiedad en los ramales de la American Railroad Company, y que la compañía no podía hacer ningún traspaso sin la autorización del Consejo Ejecutivo la cual no había sido dada en este caso, expresando el declarante que conocía todos los acuerdos del Consejo Ejecutivo en esa mate-ria por la Gaceta Oficial. Entonces la demandada dijo: “Si esos documentos existen la mejor prueba son los documen-tos. Tengo que oponerme a la declaración del distinguido compañero, porque entiendo que una declaración oral, por muy respectable que ella sea, no es la mejor prueba para pro-bar el punto en cuestión. ’ ’
*306La demandada no hizo ninguna moción para que fuera eliminada alguna parte de la prueba directa. La excepción tal como fué tomada se limitó únicamente a hacer la alega-ción de que las manifestaciones hechas por el testigo no cons-tituían la mejor prueba del contenido de ciertos documen-tos. Esos documentos eran ejemplares de la Gaceta Oficial. La objeción fué debidamente tomada en la forma en que se hizo. La corte cometió error al declarar sin lugar dicha obje-ción pero el error no era perjudicial.
No causó perjuicios el error porque habiendo declarado-ya el testigo sin’ que fuera impugnada su declaración que el ramal en cuestión pertenecía a la compañía desde cua-tro años antes, debía surgir naturalmente la presunción de-que la compañía era todavía dueña del referido ramal mien-tras no se probara lo contrario. El artículo 102, párrafo-31 de la Ley de Evidencia, dice lo siguiente:
“Que una vez prpbada la existencia de una cosa, continúa ésta todo el tiempo .que ordinariamente duran las cosas de igual natu-raleza. ’ ’
Huss v. Community Hochhausen, 12 L. R. A., 620; Ford v. State of Mississippi, 35 L. R. A., 117. Una vez acreditado el dominio se presume que continúa hasta tanto no se demues-tre lo contrario. Los títulos se acreditan en esta forma.
Si la demandada deseaba impugnar toda la declaración 'del testigo Tous Soto, debió haber sido más específica la obje-ción. Falero v. Falero, 15 D. P. R., 118.
Ahora pasamos a considerar los llamados errores de fondo que han sido alegados por la apelante. La corte inferior declaró que la demandada era culpable de negligencia por .las cinco distintas razones que siguen:
(a) Por falta de luces y cadenas, barreras y otros medios ■equivalentes en el lugar en que ocurrió el accidente.
(b) Por no haberse tocado pito ni- campana:
(c) Por ir la locomotora a la cola del tren en vez de la parte dev delante del tren.
*307(d) Por no llevar luces el vagón de cabecera.
(e) Por no tener ni la locomotora ni los vagones frenos continuos, como lo exige la Ley Federal sobre Instrumentos de Seguridad.
La apelante pretendió demostrar que todos estos funda-mentos relativos a negligencia frieron erróneamente aprecia-dos por la corte inferior.
Creemos que el primer fundamento o sea el de la falta de luces y cadenas, etc., es el de más importancia. En el caso de Domínguez v. Porto Rico Railway Light and Power Co., 19 D. P. R., 1090, quedó claramente probado qne las com-pañías de ferrocarriles están en la obligación de poner cade-nas, barreras u otros medios equivalentes en los cruces pú-blicos. Alega, sin embargo, la apelante que en este caso no se demostró que el cruce fuera público. En su alegato se Lace cierta mención respecto al hecho de no haber alegado la demandante en su demanda que el cruce era público. La demandante habló de que iba por la carretera entre Ponce y Santa Isabel hacia el punto del ferrocarril en que ocurrió el accidente, lo cual es una alegación suficiente. De varias partes de la prueba también aparecía que el accidente tuvo lugar en el sitio llamado Cuatro Calles” de dicha carre-tera entre Ponce y Santa- Isabel. Creemos que la palabra “carretera,” así como la palabra inglesa “highway/’ signi-fica un camino público, y si hubo alguna duda en cuanto a su significado la corte tenía derecho a tomar conocimiento judicial de que el camino entre Ponce y Santa Isabel es una carretera pública. Esta falta de la debida protección por medio de cadenas, barreras o de otro modo, constituyó una prueba suficiente de dicha negligencia.
No es necesario discutir con mucha extención los otros •elementos de negligencia que declaró la corte que habían sido probados. Aun concediendo que, como sostiene el apelante •el orden en que marchaban los carros o el hecho de que no llevaran luces no constituye negligencia per se, opinamos que la corte estuvo justificada en declarar que había habido *308negligencia por la falta de luces y del debido orden, espe-cialmente habiendo resultado de la prueba que el tren mar-chaba a intervalos irregulares, y también declaró probado-la corte que de la preponderancia de la prueba aparecía que la demandada no había tocado campana ni sonado el pito. De acuerdo con estas consideraciones no es preciso resolver si está en vigor en Puerto Eico la - Ley Federal sobre Instru-mentos de Seguridad.
El segundo error hace referencia al hecho de haber per-'mitido la corte la presentación de nueva prueba para con-tradecir la alegación hecha de que el ramal de la carretera que atraviesa el cruce “Cuatro Calles” pertenecía a la com-pañía. Puede que el apelante esté en lo correcto al' decir que la corte no comprendió bien el carácter de las repregun-tas hechas por el abogado de la demandada, y que el abogado no hizo ninguna pregunta referente al dominio de dicho ramal. Sea esto como fuere, como hemos declarado que el dominio quedó probado en otra forma, si hubo algún error no era perjudicial.
El tercer error que ha sido alegado se refiere a la supuesta prueba de negligencia contributoria por parte de Luis Prín-cipe que guiaba el coche donde se encontraba sentada la de-mandante al ocurrir el accidente. Podría hacerse necesario que discutiéramos la prueba en cuanto a este particular si la negligencia de Luis pudiera imputarse a su hermano. Cree-mos que la negligencia del que guía el coche -generalmente no puede atribuirse al pasajero a no ser que éste tenga domi-nio sobre el primero o exista algún otro elemento que no se probó en es£e caso. Domínguez v. Porto Rico Railway Light & Power Co., 19 D. P. R., 1090. T el caso no varía de modo alguno por el hecho de que la demandante fuera hermana de la persona que guiaba- el coche ni prueba tampoco que ella tuviera autoridad sobre él porque le hubiera indicado a su hermano que llevara los caballos al trote para mayor segu-ridad pues a ella no .le gustaba ir ligero.
El único otro error trata del peso de la prueba en lo que-.-*309respecta a los daños y perjuicios. El doctor declaró que ■encontró contusiones y heridas leves y que la demandante podría sufrir ataques nferviosos, síntomas de perturbación digestiva o neurastenia como resultado del accidente. Y hubo prueba que mostraba que la demandante estuvo en cama unos trece o catorce días y tuvo que abandonar el trabajo por treinta y dos días. La prueba en cuanto a los daños y per-juicios de consideración no es robusta pero tampoco es muy severa la sentencia si se tienen en cuenta todos los perjui-cios ocasionados a la demandante y los demás que pudieron ocasionársele.
Debe confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.